17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 1 of 9
17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 2 of 9
17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 3 of 9
17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 4 of 9
17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 5 of 9
17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 6 of 9
17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 7 of 9
17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 8 of 9
17-46354-mar   Doc 29   Filed 01/22/19   Entered 01/22/19 15:08:08   Page 9 of 9
